TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00538-CV



                                Deborah D. Brackett, Appellant

                                               v.

                                 Ronald E. Brackett, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 197,528-A, HONORABLE RICK MORRIS, JUDGE PRESIDING


                          MEMORANDUM OPINION

              Appellant Deborah D. Brackett filed her notice of appeal on August 18, 2005, and

the appellate record was filed on the same day. On September 28, 2005, the Clerk of this Court

sent Johnson notice that her brief was overdue and that her appeal would be dismissed for want

of prosecution if she did not respond to this Court by October 10, 2005. To date, appellant has

not responded to this Court’s notice. Accordingly, we dismiss the appeal for want of prosecution.

Tex. R. App. P. 42.3(b), (c).



                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed for Want of Prosecution

Filed: November 9, 2005